ON REPIEARING
This court granted a rehearing “limited to the issue of this court’s reversal of the judgment against defendant C. J. Normand, to be submitted on briefs. * * * ” The record discloses that judgment was rendered in the trial court in favor of plaintiff, Marquette Cement Manufacturing Company, Inc., and against defendants, C. J. Normand and Trinity Universal Insurance Company, in solido, in the sum of $5,900.49, together with legal interest thereon from date of judicial demand until paid, and for all costs. Trinity Universal Insurance Company perfected an appeal from this judgment, but the defendant, C. J. Normand, did not appeal. The judgment rendered by this court on February 20, 1966, reversed the judgment of the lower court and dismissed the plaintiff’s suit at its cost. Through inadvertence the court overlooked the fact that C. J. Normand had not appealed from the judgment against him and it is clearly error on the part of the court to have reversed the judgment of the lower court which had been rendered against him.
It is therefore ordered that the judgment of this court rendered on February 28', 1966, be amended to read as follows:
The judgment of the lower court is hereby reversed only as it appertains to Trinity Universal Insurance Company and plaintiff’s suit is dismissed as to Trinity Universal Insurance Company.
It is further ordered, adjudged and decreed, that the judgment against the defendant, C. J. Normand, as rendered by the trial court, is, and shall remain, in full force and effect and the judgment of this court dismissing the suit of the plaintiff against C. J. Normand is accordingly annulled and set aside.
We would also like to take advantage of this opportunity to reiterate the basic holding of this court in its opinion rendered on February 28, 1966, as to the three and one year prescriptive periods involved in the case. A materialman’s action against the contractor alone on an open account is subject to the usual three year prescription, whereas LSA-R.S. 38:2247 purports to provide a one year prescription for an action against the surety or contractor “on the contractor’s bond”.